                                            1    Howard J. Weg (State Bar No. 91057)
                                                 HWeg@RobinsKaplan.com
                                            2    James P. Menton, Jr. (State Bar No. 159032)
                                                 JMenton@RobinsKaplan.com
                                            3    ROBINS KAPLAN LLP
                                                 2049 Century Park East, Suite 3400
                                            4    Los Angeles, CA 90067-3208
                                                 Telephone: (310) 552-0130
                                            5    Facsimile: (310) 229-5800
                                            6    Attorneys for Plaintiff Mark G. DeGiacomo,
                                                 Chapter 7 Trustee for the Estate of RMA Strategic
                                            7    Opportunity Fund, LLC
                                            8
                                            9
                                                                     UNITED STATES DISTRICT COURT
                                            10
                                                                   CENTRAL DISTRICT OF CALIFORNIA
R OBINS K APLAN LLP




                                            11
             A TTORNEYS A T L AW




                                            12
                                                 MARK G. DEGIACOMO, CHAPTER              Case No. 2:18-cv-00650-R-KS
                            L OS A NGELES




                                            13   7 TRUSTEE FOR THE ESTATE OF
                                                 RMA STRATEGIC OPPORTUNITY               AGREED ORDER GRANTING
                                            14   FUND, LLC,                              PERMANENT INJUNCTION
                                            15                  Plaintiff,
                                            16   v.
                                            17   AIMEE MONTOYA AKA AIMEE
                                                 MONTOYA-JACKSON AKA AMY
                                            18   JACKSON AKA AMY MONTOYA-
                                                 JACKSON, an individual,
                                            19
                                            20
                                                                Defendant.
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 61496154.5
                                            1             Plaintiff Mark G. DeGiacomo, in his capacity as Chapter 7 Trustee
                                            2    (“Plaintiff”) for the estate of RMA Strategic Opportunity Fund, LLC, on the one
                                            3    hand, and Defendant Aimee Montoya aka Aimee Montoya-Jackson aka Amy
                                            4    Jackson aka Amy Montoya-Jackson (“Defendant,” and together with Plaintiff, the
                                            5    “Parties”), on the other hand, having presented to the Court their Stipulation For
                                            6    Entry of Agreed Order Granting Permanent Injunction (the “Stipulation”) filed
                                            7    March 1, 2019 (Dkt. No. 54), and having agreed to enter into this Agreed Order
                                            8    Granting Permanent Injunction, the Court having reviewed the Stipulation, and
                                            9    good cause appearing,
                                            10            IT IS HEREBY ORDERED, that:
R OBINS K APLAN LLP




                                            11            1.     The Stipulation is approved in its entirety.
             A TTORNEYS A T L AW




                                            12            2.     Defendant, and her present, future or former agents, representatives,
                            L OS A NGELES




                                            13   employees, partners, companies, affiliates, siblings, parents, in-laws, spouses,
                                            14   children, attorneys and other confederates, are permanently enjoined from directly
                                            15   or indirectly selling, conveying, encumbering, interfering with, disposing of or
                                            16   transferring the real property located at 7415 Garden Grove Ave., Reseda,
                                            17   California 91335 or any interest therein, without the express written consent of
                                            18   Plaintiff, until full satisfaction of Plaintiff’s Judgment against Defendant in this
                                            19   civil action.
                                            20            3.     This Court shall retain jurisdiction over all matters arising from or
                                            21   related to the implementation, interpretation and/or enforcement of this Order.
                                            22
                                            23            IT IS SO ORDERED AND ADJUDGED:
                                            24
                                            25   Dated: March 13, 2019
                                            26
                                            27                                             __________________________________
                                                                                           HON. MANUEL L. REAL
                                            28

                                                 61496154.5                                 -2-
